IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39672

ERNESTO GUTIERREZ-MEDINA,                         )     2014 Opinion No. 66
                                                  )
       Petitioner-Appellant,                      )     Filed: August 20, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
STATE OF IDAHO,                                   )
                                                  )
       Respondent.                                )
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Payette County. Hon. Susan E. Wiebe, District Judge.

       Judgment dismissing petition for post-conviction relief, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GUTIERREZ, Chief Judge
       Ernesto Gutierrez-Medina appeals from the district court’s judgment summarily
dismissing his petition for post-conviction relief. For the reasons set forth below, we affirm.
                                                 I.
                                  FACTS AND PROCEDURE
       In 1995, Gutierrez-Medina, a citizen of Mexico and legal permanent resident of the
United States, was arrested for delivery of a controlled substance. In 1997, he entered an Alford 1
plea to possession of a controlled substance and was placed on probation for five years, with an
underlying unified five-year sentence, with two and a half years determinate. Gutierrez-Medina
did not appeal his conviction or sentence. Several months later, Gutierrez-Medina was deported
to Mexico by federal immigration officials due to his conviction. Gutierrez-Medina reentered



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                 1
the United States and in 2010, was arrested by immigration officials for being in the United
States unlawfully.
       In 2011, Gutierrez-Medina filed a petition for post-conviction relief regarding his 1997
guilty plea. He asserted that his trial counsel was ineffective for improperly advising him that a
guilty plea would not affect his immigration status. The State filed a motion for summary
dismissal, contending Gutierrez-Medina’s petition was untimely. Gutierrez-Medina responded,
requesting the district court toll the statute of limitations applicable to post-conviction actions to
protect his due process rights. Specifically, he contended that the United States Supreme Court’s
decision in Padilla v. Kentucky, 559 U.S. 356, 373-74 (2010), holding that the Sixth Amendment
right to effective assistance of counsel requires that an attorney accurately inform a client when a
guilty plea carries a risk of deportation, should be retroactively applied to his case.
       The district court determined Padilla announced a new rule, but it was not a watershed
rule of criminal procedure and so did not apply retroactively. Gutierrez-Medina did not raise due
process concerns warranting equitable tolling of the statute of limitations. The district court
granted the State’s motion for summary dismissal of Gutierrez-Medina’s post-conviction
petition. Gutierrez-Medina filed a motion for reconsideration, which the district court denied.
He now appeals.
                                                  II.
                                            ANALYSIS
       Gutierrez-Medina contends the district court erred by granting the State’s motion for
summary dismissal of his petition for post-conviction relief. He argues the statute of limitations
applicable to post-conviction petitions should be equitably tolled on due process grounds because
Padilla should be retroactively applied to his case. Therefore, he contends, he presented a
genuine issue of material fact as to whether he received ineffective assistance of counsel due to
counsel’s allegedly incorrect advice as to the immigration implications of his guilty plea.
       A petition for post-conviction relief initiates a civil, rather than criminal, proceeding,
governed by the Idaho Rules of Civil Procedure. Idaho Code § 19-4907; State v. Yakovac, 145
Idaho 437, 443, 180 P.3d 476, 482 (2008). See also Pizzuto v. State, 146 Idaho 720, 724, 202
P.3d 642, 646 (2008). Idaho Code § 19-4906 authorizes summary dismissal of a petition for
post-conviction relief, either pursuant to a motion by a party or upon the court’s own initiative, if
“it appears from the pleadings, depositions, answers to interrogatories, and admissions and


                                                  2
agreements of facts, together with any affidavits submitted, that there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law.” I.C. § 19-4906(c).
On appeal from an order of summary dismissal, we apply the same standards utilized by the trial
courts and examine whether the petitioner’s admissible evidence asserts facts which, if true,
would entitle the petitioner to relief. Ridgley v. State, 148 Idaho 671, 675, 227 P.3d 925, 929
(2010). Over questions of law, we exercise free review. Rhoades v. State, 148 Idaho 247, 250,
220 P.3d 1066, 1069 (2009).
       The statute of limitation for noncapital post-conviction actions provides that a petition for
post-conviction relief may be filed at any time within one year from the expiration of the time for
appeal, or from the determination of appeal, or from the determination of a proceeding following
an appeal, whichever is later. I.C. § 19-4902(a). The failure to file a timely petition is a basis for
dismissal of the petition. Kriebel v. State, 148 Idaho 188, 190, 219 P.3d 1204, 1206 (Ct. App.
2009). The statute of limitation may be equitably tolled, however. Equitable tolling for post-
conviction actions is borne of the petitioner’s due process right to have a meaningful opportunity
to present his or her claims. Schultz v. State, 151 Idaho 383, 385-86, 256 P.3d 791, 793-94 (Ct.
App. 2011); Leer v. State, 148 Idaho 112, 115, 218 P.3d 1173, 1176 (Ct. App. 2009). A
petitioner’s due process right is not violated by a statute of limitation bar unless he can show
such an inability to file a timely petition denied him a meaningful opportunity to present his post-
conviction claims. See Amboh v. State, 149 Idaho 650, 653, 239 P.3d 448, 451 (Ct. App. 2010);
Leer, 148 Idaho at 115, 218 P.3d at 1176.
       Equitable tolling has only been recognized in Idaho where the petitioner was incarcerated
in an out-of-state facility without legal representation or access to Idaho legal materials and
where mental disease and/or psychotropic medication prevented the petitioner from timely
pursuing challenges to the conviction. Rhoades, 148 Idaho at 251, 220 P.3d at 1070; Schultz,
151 Idaho at 386, 256 P.3d at 794; Leer, 148 Idaho at 115, 218 P.3d at 1176. Our Supreme
Court has stated, however, that at least where the post-conviction claim raises important due
process issues, the limitation period may be postponed until the petitioner has discovered the
factual basis for the claim. Charboneau v. State, 144 Idaho 900, 904, 174 P.3d 870, 874 (2007).
But see Evensiosky v. State, 136 Idaho 189, 191, 30 P.3d 967, 969 (2001) (recognizing the
possibility of a discovery exception, but refusing to apply equitable tolling where the defendant
technically had six weeks after he learned of the claim in which to file a post-conviction


                                                  3
petition). This exception is narrow; as we said in Amboh, “[I]n cases where equitable tolling was
allowed, the petitioner was alleged to have been unable to timely file a petition due to
extraordinary circumstances beyond his effective control, or the facts underlying the claim were
hidden from the petitioner by unlawful state action.” Amboh, 149 Idaho at 653, 239 P.3d at 451.
       Gutierrez-Medina contended below, and now on appeal, that equitable tolling should
apply in this case because the constitutional right recognized in Padilla raises “important due
process concerns” that are retroactively applicable to his case. He argues that because the United
States Supreme Court did not decide Padilla until well after his conviction was final, this post-
conviction action was his first opportunity to present this particular claim. We need not decide
whether the retroactive application of a new rule of criminal procedure would warrant equitable
tolling in this instance because we agree with the district court that Padilla does not apply
retroactively.
       In Padilla, the United States Supreme Court held for the first time that the Sixth
Amendment right to effective assistance of counsel requires an attorney to inform a client when a
guilty plea carries a risk of deportation. Padilla, 559 U.S. at 373-74. Because counsel had not
so advised Padilla, the Court ruled he had established deficient performance under the standard
set forth in Strickland v. Washington, 466 U.S. 668 (1984), and remanded the matter to the state
court to determine whether Padilla could establish he had been prejudiced by counsel’s failure to
advise him of the immigration consequences of his guilty plea. Padilla, 559 U.S. at 369.
       Generally, “new” constitutional rules are not applicable to cases already final when the
rule is announced. Teague v. Lane, 489 U.S. 288, 310 (1989). See also Whorton v. Bockting,
549 U.S. 406, 416 (2007) (“[A]n old rule applies both on direct and collateral review, but a new
rule is generally applicable only to cases that are still on direct review.”). The United States
Supreme Court has, however, set forth two exceptions where a new rule will apply retroactively:
if the rule substantively alters punishable conduct or if it is a “watershed” rule implicating the
fundamental fairness of the trial. Teague, 489 U.S. at 311. It is the watershed exception which
Gutierrez-Medina argues is applicable in this case. 2



2
       Gutierrez-Medina does not contest the district court’s determination that Padilla
announced a “new” criminal rule and thus we do not address the issue. We do note there has
existed a split of authority among state and federal courts on this issue, but the United States
Supreme Court recently settled the issue under federal law, holding in Chaidez v. United States,

                                                 4
       The Supreme Court has explained that in order to qualify as a watershed rule, a decision
must satisfy two requirements: it must “alter our understanding of the bedrock procedural
elements essential to the fairness of a proceeding,” Whorton, 549 U.S. at 418, and it must
announce a rule “without which the likelihood of an accurate conviction is seriously
diminished,” Schriro v. Summerlin, 542 U.S. 348, 352 (2004). 3 Elevating the standard even
more, a “showing that a new procedural rule is based on a ‘bedrock’ right” is insufficient
because “a new rule must itself constitute a previously unrecognized bedrock procedural element
that is essential to the fairness of a proceeding.” Whorton, 549 U.S. at 420-21.
       The United States Supreme Court has repeatedly emphasized the tremendously limited
scope of Teague’s watershed exception in its jurisprudence, stating in one case that “it is clearly
meant to apply only to a small core of rules requiring observance of those procedures that . . . are
implicit in the concept of ordered liberty.” Beard v. Banks, 542 U.S. 406, 417 (2004). The
Supreme Court has remarked that it is “unlikely that many such components of basic due process
have yet to emerge,” id., and has repeatedly identified its decision in Gideon v. Wainwright, 372
U.S. 335 (1963), finding the constitutional right to assistance of counsel at all critical stages of
the criminal process, as the only rule which, if it had been decided after Teague, might have
fallen within Teague’s watershed exception. Whorton, 549 U.S. at 418-19; Beard, 542 U.S. at
417-18. In doing so, the Court has explicitly rejected assigning watershed status to several new
rules of criminal procedure. See Whorton, 549 U.S. at 419 (holding that the Supreme Court’s
transformation of Confrontation Clause jurisprudence in Crawford v. Washington, 541 U.S. 36
(2004), did not amount to a watershed rule of criminal procedure as it was “much more limited in
scope” and had a “far less direct and profound” relationship with the “accuracy of the fact[-




___ U.S. ___, ___, 133 S. Ct. 1103, 1105 (2013), that Padilla did announce a new rule for the
purposes of retroactivity analysis. The Chaidez Court did not reach the issue of whether Padilla
constituted a watershed rule because the parties had stipulated it did not. Id. at ___ n.3, 133
S. Ct. at 1107 n.3.
3
       At least one commentator has noted the inherent tension that exists in applying the
Teague analysis: “the Court must eschew obviousness to satisfy the need for newness, while at
the same time acknowledging obviousness to avoid ‘watershedness.’” Ezra D. Landes, A New
Approach to Overcoming the Insurmountable “Watershed Rule” Exception to Teague’s
Collateral Review Killer, 74 MO. L. REV. 1, 16 (2009).

                                                 5
]finding process” than the right to counsel announced in Gideon); Schriro, 542 U.S. at 354-56
(rejecting the contention that Ring v. Arizona, 536 U.S. 584 (2002), which held that a sentencing
judge sitting without a jury may not find an aggravating circumstance necessary for imposition
of the death penalty, announced a watershed rule of criminal procedure); Beard, 542 U.S. at 420
(declining to find that Mills v. Maryland, 486 U.S. 367 (1988), which announced a new rule
invalidating capital sentencing schemes requiring juries to disregard mitigating factors not found
unanimously, constituted a watershed ruling).
       We are aware of no court that has found that Padilla applies retroactively under Teague’s
watershed exception. The Tenth Circuit Court of Appeals addressed the question in United
States v. Chang Hong, 671 F.3d 1147 (10th Cir. 2011), after determining (pre-Chaidez) 4 that
Padilla established a new rule of criminal procedure. The court first noted the Supreme Court
has not hesitated to hold that less sweeping and fundamental rules than Gideon do not fall within
Teague’s second exception. Chang Hong, 671 F.3d at 1158. With this in mind, the Tenth
Circuit then determined Padilla did not announce a watershed rule of criminal procedure:
              Simply put, Padilla is not Gideon. Padilla does not concern the fairness
       and accuracy of a criminal proceeding, but instead relates to the deportation
       consequences of a defendant’s guilty plea. The rule does not affect the
       determination of a defendant’s guilt and only governs what advice defense
       counsel must render when his noncitizen client contemplates a plea bargain.
       Padilla would only be at issue in cases where the defendant admits guilt and
       pleads guilty. In such situations, because the defendant’s guilt is established
       through his own admission--with all the strictures of a Rule 11 plea colloquy--
       Padilla is simply not germane to concerns about risks of inaccurate convictions or
       fundamental procedural fairness.

Chang Hong, 671 F.3d at 1158.
       The Eleventh Circuit followed suit in Figuereo-Sanchez v. United States, 678 F.3d 1203
(11th Cir. 2012). Assuming Padilla announced a new rule, the court first determined that
Padilla “did not alter any bedrock elements of criminal proceedings” and characterized Padilla
as “merely defin[ing] the contours of deficient and effective representation under Strickland.”
Figuereo-Sanchez, 678 F.3d at 1208. The court also disagreed that deficient representation
under Padilla would result in an impermissibly large risk of an inaccurate conviction for the
purposes of retroactivity. Figuereo-Sanchez, 678 F.3d at 1208 (citing Whorton, 549 U.S. at


4
       See footnote 2, supra.

                                                6
418). Although recognizing there was “little doubt that ineffective assistance of counsel may
affect the accuracy and fairness of a conviction,” the court noted that it is ‘“not enough under
Teague to say that [the] rule . . . is directed toward the enhancement of reliability and accuracy in
some sense.’” Figuereo-Sanchez, 678 F.3d at 1209 (quoting Sawyer v. Smith, 497 U.S. 227,
242-43 (1990)). The court then distinguished the deprivation of counsel under Gideon and its
progeny, where the Supreme Court has found a presumption of an “impermissibly large risk” of
inaccuracy in the outcome, from Strickland, where the court refused to extend the same
presumption to typical ineffective assistance of counsel claims. Figuereo-Sanchez, 678 F.3d at
1209. Under Strickland, even if deficient performance is found, a petitioner is required to
demonstrate “‘a reasonable probability that, absent the errors, the fact[-]finder would have had a
reasonable doubt respecting guilt.’” Figuereo-Sanchez, 678 F.3d at 1209 (quoting Strickland,
466 U.S. at 695). Thus, the Figuereo-Sanchez Court concluded, it could not say that ineffective
assistance of counsel under Strickland is on par with deprivation of counsel under Gideon in
terms of its presumed effect on the accuracy of the proceedings. Figuereo-Sanchez, 678 F.3d at
1209. The requirement that a petitioner show prejudice, the court continued, “stands in stark
contrast to the presumption under Gideon that deprivation of counsel renders ‘the risk of an
unreliable [conviction] intolerably high.’”      Figuereo-Sanchez, 678 F.3d at 1209 (quoting
Whorton, 549 U.S. at 419).
       The Fourth Circuit also declined to find that Padilla announced a watershed rule. In
United States v. Mathur, 685 F.3d 396, 399 (2012), the court noted that as compared to Gideon,
Padilla was “much more limited in scope” and had a “far less direct and profound” relationship
with the “accuracy of the fact[-]finding process.” And, although recognizing that Padilla “is
important and especially significant for many individuals,” the court noted the second Teague
exception requires “more of a procedural right.” Mathur, 685 F.3d at 400. “It cannot just be an
important or even a ‘fundamental’ right,” the Mathur Court continued, “it must be an important
right in the specific service of enhancing the ‘accuracy of the fact-finding process.’” Id. (quoting
Whorton, 549 U.S. at 419). The court determined that the right recognized in Padilla had little,
if anything to do with the fact-finding process because Padilla violations only occur once a
defendant has pled guilty and submitted himself to sentencing. Mathur, 685 F.3d at 400. In the
court’s view, “[w]hen such a defendant is surprised at a later date by the initiation of deportation
proceedings that were not forecast by defense counsel, the injustice, while real, nevertheless does


                                                 7
not cast doubt on the veracity of the defendant’s admission of guilt.” Id. On this basis, the court
concluded that a Padilla violation “is different in kind and substantially less in degree than the
impact of a Gideon violation.” Mathur, 685 F.3d at 400.
       In Campos v. State, 816 N.W.2d 480, 499 (Minn. 2012), the Minnesota Supreme Court
also rejected the contention that Padilla announced a watershed rule. The court first examined
the “long line of [United States Supreme Court and Minnesota Supreme Court] precedent
rejecting important new rules as ‘watershed rulings,’” and determined that in comparison to these
rights which were not afforded watershed status, Padilla’s new interpretation of the right to
effective assistance of counsel did not qualify as a rule going to the heart of a fair proceeding.
Campos, 816 N.W.2d at 498. The court further reasoned:
       Requiring counsel to inform his noncitizen client of the immigration
       consequences of a guilty plea does not decrease the risk of an inaccurate
       conviction. Padilla is only implicated “in cases where the defendant admits guilt
       and pleads guilty.” Chang Hong, 671 F.3d at 1158. In such cases, “because the
       defendant’s guilt is established through his own admission . . . Padilla is simply
       not germane to concerns about risks of inaccurate convictions or fundamental
       procedural fairness.” Id. Moreover, Padilla’s holding, unlike the expansive rule
       in Gideon establishing a right to counsel in all felony cases, affects only a small
       subset of defendants, indicating that the rule does not have a fundamental and
       profound impact on criminal proceedings generally. See [United States v.
       Mandanici, 205 F.3d 519, 528 (2nd Cir. 2000)] (explaining that a watershed rule
       must institute “a ‘sweeping’ change that applies to a large swathe [sic] of cases
       rather than a ‘narrow right’ that applies only to a ‘limited class’ of cases” (quoting
       [O’Dell v. Netherland, 521 U.S. 151, 167 (1997)]); see also Ellis v. United States,
       806 F. Supp. 2d 538, 549 (E.D.N.Y. 2011) (concluding that the rule announced in
       Padilla was not a watershed rule because “the rule has nothing to do with the
       accuracy of a defendant’s conviction,” applied “a relatively narrow holding,” and
       “only applies to a limited class of defendants--noncitizen defendants who face
       charges that carry with them immigration consequences”).

Campos, 816 N.W.2d at 498-99. Accord State v. Poblete, 260 P.3d 1102, 1107 (Ariz. Ct. App.
2011) (“We cannot say a violation of the rule introduced in Padilla would impact the accuracy of
conviction, and therefore it is not a watershed rule.”); State v. Sosa, 733 S.E.2d 262, 265 (Ga.
2012) (determining, with little discussion, that Padilla did not amount to a watershed rule of
criminal procedure); Perez v. State, 816 N.W.2d 354, 359 (Iowa 2012) (holding that Padilla is
“clearly” not a watershed rule and noting that no other court has yet to find that it is); People v.
Gomez, 820 N.W.2d 217, 222 (Mich. 2012) (holding Padilla did not announce a requirement so
implicit in the structure of criminal proceedings that retroactivity was mandated, but “[r]ather,

                                                 8
the requirement applies to a subset of criminal defendants who might wish to consider
immigration consequences as part of the many variables they will assess when deciding whether
to enter a plea”); State v. Gaitan, 37 A.3d 1089, 1104 (N.J. 2012) (determining that Padilla does
not “reach the heights required for a ‘watershed’ rule” under Teague); State v. Alshaif, 724
S.E.2d 597, 604 (N.C. Ct. App. 2012) (agreeing with the reasoning of Chang Hong in
determining Padilla did not announce a watershed rule).
       Gutierrez-Medina points out that although the Idaho Supreme Court adopted the Teague
retroactivity test in Rhoades v. State, 149 Idaho 130, 139, 233 P.3d 61, 70 (2010), it specifically
held that pursuant to Danforth v. Minnesota, 552 U.S. 264, 267-69 (2008), 5 state courts are not
required to blindly follow the Supreme Court’s view of what constitutes a new rule or whether a
new rule is a watershed rule. Rhoades, 149 Idaho at 139, 233 P.3d at 70. The Rhoades Court
noted that although the United States Supreme Court has strictly interpreted Teague in order to
avoid excessive interference by federal habeas courts in state criminal convictions that have
become final, Idaho courts do “not have a similar concern for comity when interpreting whether
a decision pronounces a new rule of law for purposes of applying Teague.” Rhoades, 149 Idaho
at 139, 233 P.3d at 70.      Rather, the Rhoades Court held, in considering whether to give
retroactive effect to a rule of law, Idaho courts should “reflect independent judgment, based upon
the concerns of this Court and the ‘uniqueness of our state, our Constitution, and our long-
standing jurisprudence.’” Id. (quoting State v. Donato, 135 Idaho 469, 472, 20 P.3d 5, 8 (2001)
(stating the applicable considerations where the Idaho Supreme Court has found that the Idaho
Constitution provides greater protection than the U.S. Constitution).
       Gutierrez-Medina argues that given Idaho’s “unique jurisprudence” we should find that
Padilla constitutes a watershed rule. Specifically, he points to two factors which, he asserts,
support the application of a “lesser standard for what constitutes a watershed rule” in Idaho than
is applied under federal habeas corpus review: Idaho has unique jurisprudence with regard to
claims of ineffective assistance of counsel in that they generally may only be brought through a
collateral attack under the Uniform Post-Conviction Procedure Act (UPCPA) rather than on
direct appeal, and Idaho provides for a statutory right to counsel broader than is provided solely


5
        In Danforth v. Minnesota, 552 U.S. 264, 267-69 (2008), the Court held that the federal
retroactivity doctrine does not constrain the authority of state courts to give broader effect to new
rules of criminal procedure than is required by Teague.

                                                 9
by the federal constitution, which reflects a heightened concern for the protection of the right to
counsel in Idaho.
          In regard to his first argument, Gutierrez-Medina contends the bases of Teague’s strict
retroactivity analysis are concerns unique to the context of federal habeas corpus review--most
importantly a federal reluctance to interfere with the finality of state judgments. Collateral
challenges to criminal convictions pursuant to the UPCPA, he argues, do “not share in the salient
features of collateral challenges under federal habeas that have motivated the federal courts to
apply such rigid and incredibly narrow standards for a watershed rule for purposes of
retroactivity.”    This is particularly true, Gutierrez-Medina argues, in regard to claims of
ineffective assistance of counsel which generally may not be brought on direct review but must
be pursued pursuant to the UPCPA. Unlike federal habeas claims, which require exhaustion of
state remedies (and thus a previous opportunity to litigate the claim), collateral attacks in post-
conviction are “almost always a defendant’s first and sole state mechanism to raise claims of
ineffective assistance of counsel of the type described in Padilla” and therefore fundamental
fairness requires that Padilla be deemed a watershed rule in order to allow pursuit of such
claims.
          We are not convinced that this distinction between federal habeas proceedings and
UPCPA proceedings warrants the expansive interpretation that Gutierrez-Medina advances.
First, and most importantly, even after the Rhoades Court imposed a requirement that Idaho
courts conduct an independent Teague analysis, the Court continued to recognize that in order to
qualify as a watershed rule, a procedural rule must be one without which the likelihood of an
accurate conviction is seriously diminished.      Rhoades, 149 Idaho at 139, 233 P.3d at 7.
Decisions falling within Teague’s watershed designation are, the Rhoades Court continued, “an
extremely narrow class.” Rhoades, 149 Idaho at 140, 233 P.3d at 71. Thus, it is apparent that
although the Rhoades Court did open the door somewhat wider to the possibility of finding a
watershed rule requiring retroactive application, the Court remains committed to a continued,
relatively narrow interpretation of Teague’s reach. Adoption of Gutierrez-Medina’s reasoning,
that the distinctions between federal habeas and Idaho procedure governing claims of ineffective
assistance of counsel warrants retroactive application of Padilla, would inevitably result in the
bar for reaching Teague’s watershed requirement being significantly lower in Idaho in regard to




                                                10
all ineffective assistance of counsel claims. Our reading of Rhoades does not indicate this was
our Supreme Court’s intent. 6
       In addition, we do not agree with Gutierrez-Medina’s characterization of the concerns
underlying the narrowness of the Teague exceptions as being solely “specific to the context of
federal habeas corpus.” Certainly, one consideration mentioned by the Teague Court, the need to
prevent excessive interference by the federal habeas courts, has little application to collateral
review by the state courts themselves. However, the Teague analysis was also based on an
additional policy consideration--finality. Danforth, 552 U.S. at 279-280; Teague, 489 U.S. at
306. As the Teague Court noted:
       Application of constitutional rules not in existence at the time a conviction
       became final seriously undermines the principle of finality which is essential to
       the operation of our criminal justice system. Without finality, the criminal law is
       deprived of much of its deterrent effect.

Teague, 489 U.S. at 309. The finality of judgments is a concept equally applicable to state
courts, as consistently recognized in Idaho. See State v. Weber, 140 Idaho 89, 93, 90 P.3d 314,
318 (2004) (recognizing the importance of finality of judgments in limiting a defendant’s right to
collaterally attack a criminal conviction); State v. Schwab, 153 Idaho 325, 328, 281 P.3d 1103,
1106 (Ct. App. 2012) (same).
       Gutierrez-Medina also contends that because Idaho has a broader statutory right to
counsel than is imposed by the federal Constitution, a lower threshold for finding Padilla is a
watershed rule should be applicable in this case. Gutierrez-Medina is correct that in some
instances, Idaho’s statutory right to counsel is more expansive than the federal right to counsel. 7



6
        We note that Idaho is not unique in generally requiring that claims of ineffective
assistance of counsel be raised in collateral proceedings rather than on direct review. See Jaclyn
Kelley, to Plea or Not to Plea: Retroactive Availability of Padilla v. Kentucky to Noncitizen
Defendants on State Postconviction Review, 18 MICH. J. RACE & L. 213, 230 (2012).
Nevertheless, as we discussed above, every state court that has addressed the issue has concluded
that Padilla does not rise to the level of a watershed rule of criminal procedure.
7
        We do note, however, that Gutierrez-Medina somewhat overstates the issue by his
assertion that “[e]specially noteworthy is the fact that, by Idaho’s unique jurisprudence and under
our statutory laws, a defendant enjoys a statutory right to counsel in post-conviction
proceedings,” while the United States Supreme Court has not recognized such a right pursuant to
the Sixth Amendment. In fact, post-conviction petitioners are only entitled to counsel upon

                                                11
It does not automatically follow, however, that this distinction supports a finding that Padilla
announced a watershed rule. As we noted above, despite our Supreme Court’s adoption of a
modified approach to Teague, the fundamental questions inherent in that analysis are still
applicable. It still stands that in order to be considered a watershed rule, a procedural rule must
be one without which the likelihood of an accurate conviction is seriously diminished. Rhoades,
149 Idaho at 139, 233 P.3d at 70. The Rhoades Court specifically examined this factor with
regard to the question in that case: whether the United States Supreme Court’s holding in Ring,
536 U.S. 584, that the Sixth Amendment’s jury trial guarantee requires that a jury find an
aggravating circumstance necessary to impose the death penalty instead of a judge, amounted to
a watershed rule of criminal procedure. Rhoades, 149 Idaho at 140, 233 P.3d at 71. The Court
determined such was not the case with the Ring rule, agreeing with the United States Supreme
Court that, given the debate as to whether juries are better fact-finders than judges, it could not
confidently say that judicial fact-finding serious diminishes accuracy. Rhoades, 149 Idaho at
140, 233 P.3d at 71 (citing Schriro, 542 U.S. at 355-56).
       Here, Gutierrez-Medina makes no argument that without the Padilla rule, the likelihood
of accurate convictions was seriously diminished. We agree with the numerous jurisdictions
discussed above that have explicitly concluded that Padilla is “simply not germane to concerns
about risks of inaccurate convictions” given that it “does not affect the determination of a
defendant’s guilt.” Chang Hong, 671 F.3d at 1158. See also Mathur, 685 F.3d at 400 (stating
that Padilla has “little, if anything” to do with the accuracy of the fact-finding process because
Padilla violations only occur once a defendant has pled guilty and submitted himself to
sentencing); Campos, 816 N.W.2d at 498 (“Requiring counsel to inform his noncitizen client of
the immigration consequences of a guilty plea does not decrease the risk of an inaccurate
conviction.”).
       An additional consideration by the Rhoades Court in determining that Ring was not to be
applied retroactively is also notable. Since the Court came to the same conclusion as the United
States Supreme Court (that Ring did not announce a watershed rule), the Rhoades Court felt it
necessary to reiterate that the Court was “still committed to independently analyzing requests for




alleging facts giving rise to the possibility of a valid claim. Charboneau v. State, 140 Idaho 789,
792-93, 102 P.3d 1108, 111-12 (2004).

                                                12
retroactive application of newly-announced principles of law” in accordance with the uniqueness
of Idaho and its laws. Rhoades, 149 Idaho at 140, 233 P.3d at 71. “However,” the Court
continued, “jury participation in the sentencing process of a capital case is not required under the
Idaho Constitution. . . . Accordingly, this Court’s independent analysis of the Teague standard
yields the same result as the U.S. Supreme Court.” Rhoades, 149 Idaho at 140, 233 P.3d at 71.
       In sum, even independently analyzing the issue in light of the “uniqueness of our state,
our Constitution, and our long-standing jurisprudence,” Id. at 139, 233 P.3d at 70, we reach the
same conclusion as the jurisdictions discussed above which have uniformly rejected classifying
Padilla as a watershed rule. Their reasoning is sound and we find no Idaho-specific rationale
dictating a divergent conclusion. Thus, the district court did not err by granting the State’s
motion for summary dismissal of Gutierrez-Medina’s petition for post-conviction relief as it was
premised on his contention that Padilla applied retroactively. The district court’s judgment
summarily dismissing Gutierrez-Medina’s petition for post-conviction relief is affirmed.
       Judge GRATTON and Judge MELANSON CONCUR.




                                                13